DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant's election with traverse of claims 1-14 in the reply filed on 01/05/2022 is acknowledged. The traversal is on the ground(s) that there is no undue burden on the Examiner to consider all the claims 1-20 at the same time. This is not found persuasive because the search queries for claims 1-14 are not necessarily overlapping with the search queries for 15-20 and because of the differing classes/subclasses for claims 1-14 versus 15-20. Therefore, the requirement is still deemed proper and is therefore made FINAL.

Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention of Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/05/2022. Furthermore, claims 15-20 are cancelled below via an Examiner’s Amendment.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chien-hung Yu on 01/19/2022.
The application has been amended as follows: 
15-20. (Cancelled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Independent claim 1 is directed to, ‘A method of manufacturing a conductive wiring structure comprising: providing a substrate, forming a conductive layer on the substrate; forming a rectangular ring spacer on the conductive layer by a self-aligned double pattering process; forming a patterned photoresist layer, wherein the patterned photoresist layer exposes a first portion and a second portion of the rectangular ring spacer, and the first portion and the second portion are located at two corners on a diagonal of the ring spacer, removing the first portion and the second portion by using the patterned photoresist layer to form a first spacer and a second spacer, wherein the first spacer and the second spacer are L-shaped; removing the patterned photoresist layer; and transferring a pattern of the first spacer and a pattern of the second spacer to the conductive layer to form an L-shaped first conductive wire and an L-shaped second conductive wire.’ 
The prior art disclosures and illustrations of Sukewa (IDS,06/17/2020) do teach and/or suggest a method of patterning a conductive layer using L-shaped spacer patterns, but Sukewa still falls short of teaching and/or suggesting the method steps of claim 1. In particular Sukewa fails to teach and/or suggest the limitation of claim 1, ‘…wherein the patterned photoresist layer exposes a first portion and a second portion of the rectangular ring spacer, and the first portion and the second portion are located at two corners on a diagonal of the ring spacer, removing the first portion and the second portion by using the patterned photoresist layer to form a first spacer and a second spacer, wherein the first spacer and the second spacer are L-shaped…’ Similarly, the disclosures and illustrations of Lee (‘249) and Fan (‘044), which do teach and/or suggest methods of forming rectangular ring spacers used to patterning underlying layers, fall short of teaching and/or suggesting the limitations of claim 1, ‘…wherein the patterned photoresist layer exposes a first portion and a second portion of the rectangular ring spacer, and the first portion and the second portion are located at two corners on a diagonal of the ring spacer, removing the first portion and the second portion by using the patterned photoresist layer to 
Applicant also agreed to an Examiner’s amendment, as presented above, to cancel claims 15-20 non-elected with traverse. Therefore, with no outstanding rejections and/or objection remaining, all pending claims are in condition for allowance and the application can issue. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569. The examiner can normally be reached Mon-Fri: 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 
/CALEEN O SULLIVAN/Primary Examiner, Art Unit 2899